Citation Nr: 1027048	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  08-26 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for anxiety. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from February 1972 to January 
1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2007 rating decision of the St. Paul, 
Minnesota, regional office (RO) of the Department of Veterans' 
Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Acting 
Veterans Law Judge in May 2010.  A transcript of this hearing is 
in the claims folder.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that 
the Veteran currently has a confirmed diagnosis of PTSD.

2.  The weight of the competent evidence shows that the Veteran's 
currently diagnosed generalized anxiety disorder is not related 
to the symptoms for which she received psychiatric treatment 
during service, to include the diagnosis of inadequate 
personality.  

3.  The weight of the competent evidence shows that the Veteran's 
current depression is not related to the symptoms for which she 
received psychiatric treatment during service, to include the 
diagnosis of inadequate personality.  




CONCLUSIONS OF LAW

1.  PTSD was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009). 

2.  Depression was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2009). 

3.  Anxiety was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 
2002); C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a letter in July 2007 
that contained all of the notification required by 38 C.F.R. 
§ 3.159, as defined by Dingess and Pelegrini.  This letter was 
provided to the Veteran prior to the initial adjudication of her 
claims.  Finally, while not part of the VCAA, the Board notes 
that in claims for PTSD based on personal assault, the Veteran is 
to be provided with information regarding alternative sources of 
evidence that may be utilized to support the incurrence of a 
stressor.  This was provided to the Veteran in the July 2008 
statement of the case.  The Board concludes that the duty to 
notify has been met.  

The Board further concludes that the duty to assist has also been 
satisfied.  The Veteran's service treatment records have been 
obtained, as have her personnel records.  Private and VA 
treatment records have been obtained, and the Veteran responded 
to a VCAA form in April 2008 by indicating she had no further 
information or evidence to submit.  The Veteran offered testimony 
at a hearing before the undersigned Acting Veterans Law Judge in 
May 2010.  While she noted that she had received private 
treatment for psychiatric complaints shortly after discharge from 
service, she indicated that those records were probably no longer 
available.  The record was held open to provide her an 
opportunity to obtain these records and forward those to the VA, 
but no additional records were received.  She was afforded 
appropriate VA examinations in November 2007 and July 2008.  
There is no indication that there is any relevant evidence 
outstanding in these claims, and the Board will proceed with 
consideration of the Veteran's appeals.

Service Connection

The Veteran contends that she has developed various acquired 
psychiatric disabilities as a result of active service.  She 
notes that she was treated for anxiety and depression in service, 
and that she was eventually given an administrative discharge due 
to her symptoms.  She believes that stressful events in service, 
such as an attempted sexual assault and having to identify the 
bodies of two badly burned pilots, as well as the general stress 
associated with her position in service, resulted in the 
development of PTSD and other chronic psychiatric disabilities. 

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

If a psychosis becomes manifest to a degree of 10 percent within 
one year of separation from active service, then it is presumed 
to have been incurred during active service, even though there is 
no evidence of a psychosis during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

In addition, with respect to PTSD claims, the Board acknowledges 
that there have been recent changes in the regulation that 
governs the award of service connection for PTSD, which are to be 
codified at 38 C.F.R. § 3.304(f)(3).  However, these are 
concerned with combat related stressors, and as the Veteran's 
claimed stressors are unrelated to combat, the changed portions 
of the regulation are not pertinent to this claim.  

For cases such as this, not predicated on a combat-related 
stressor, service connection for PTSD requires medical evidence 
diagnosing the condition, a link established by medical evidence 
between current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

If a PTSD claim is based on in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  See 38 C.F.R. § 3.304(f)(4).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The Veteran's service treatment records show that the Veteran was 
seen on several occasions for complaints of psychiatric symptoms.  
In August 1974, she reported depression, an inability to sleep, 
nervousness, and crying spells.  These symptoms were the result 
of excessive worry about work.  

November 1974 records show further complaints.  The examiner 
diagnosed anxiety reaction secondary to her work situation.  

A December 1974 examiner diagnosed situational reaction versus 
inadequate personality.  

The Veteran underwent an extensive psychiatric examination in 
December 1974 by the Chief of Mental Health Services at Barksdale 
Air Force Base.  She had reportedly presented to the Mental 
Health Clinic with complaints of emotional vacillation between 
depression and feelings of elation.  She related her difficulties 
to stress in her job situation.  The Veteran had returned to the 
clinic in September 1974, November 1974, and early December 1974 
with complaints of depression and anxiety triggered by word of a 
possible overseas assignment that would lengthen her enlistment 
and her work situation.  On mental status examination, she was 
alert and oriented, but visibly anxious with a tremolo in her 
voice and a marked tremor of both hands.  She was guarded in her 
response to questions.  There was no evidence of systematic 
delusional systems, and her memory and concentration were not 
intact.  The diagnosis was inadequate personality, and the 
examiner recommended the Veteran be separated from service.  The 
examiner concluded that the Veteran's inability to reconstitute 
psychologically despite a period away from her office suggested 
that her inability to cope was more a reflection of her 
personality characteristics than environmental pressures.  

The January 1975 discharge examination indicated that the 
psychiatric examination was abnormal.  The reader was referred to 
the December 1974 examination for details of the psychiatric 
findings. 

The post-service evidence includes a February 2005 letter from 
K.B.M., a private licensed clinical social worker (LCSW).  She 
stated that the Veteran had been receiving treatment for 
depression since December 2004 and was also suffering from panic 
attacks in addition to her severe depression.  A March 2006 
letter from K.B.M. added that in addition to depression, the 
Veteran was suffering from PTSD.  She wrote that the Veteran also 
had anxiety and depression.  

Additional private treatment records from 2005 to 2006 show that 
the Veteran experienced several panic attacks.  March 2006 
records note that the Veteran continues to suffer from PTSD and 
major depression.  The PTSD was attributed to a work trauma, as 
well as the events of 9/11 and the affect it had on her work 
environment.  These records were signed by K.B.M. 

March 2006 private medical records reflect treatment for what 
appeared to be a panic attack.  Her counselor had sent her for 
medical treatment to ensure the symptoms were not related to her 
heart.  The examiner's assessment was anxiety.  

VA treatment records dated in January 2007 reflect the Veteran's 
reported diagnosis of PTSD, which she said was not combat 
related.  She was not sure if the diagnosis was due to a long ago 
sexual assault or because of job-related stress issues she 
encountered as a civilian working for the Air Force.  The Veteran 
also believed her problems were largely linked to stress from 
medical disabilities.  

A January 2007 VA review of symptoms noted depression and 
anxiety.  The Veteran was also said to have PTSD.  She was noted 
to have been attacked by a naked male stranger at the age of 14, 
who attempted to strangle her but she escaped.  

March 2007 VA treatment records show complaints of depression and 
anxiety.  The incident in the laundry and with the human remains 
was noted.  The relevant assessment was PTSD.  This report was 
prepared by a Clinical Nurse Specialist.

An April 2007 report of a private medical examination includes an 
assessment of PTSD.  The report does not contain any discussion 
of psychiatric symptoms or stressors, and does not explain the 
rationale for this assessment.  

VA treatment records dated July 2007 also include an assessment 
of PTSD.  The basis of the PTSD was not stated, although on 
mental status examination the Veteran was said to have become 
tearful when talking about service connection and attempting to 
write down her traumas.  She was also noted to have frequent 
thoughts of events in service.  This report was prepared by the 
same Clinical Nurse Specialist as before.  

A September 2007 progress report regarding the Veteran's various 
physical ailments signed by a physician notes a history of PTSD.  

September 2007 records from the Clinical Nurse Specialist again 
include a diagnosis of PTSD. 

The Veteran was afforded a VA PTSD examination in November 2007.  
The claims folder was reviewed by the examiner, and the records 
were discussed by him, particularly the December 1974 psychiatric 
examination and its finding of an inadequate personality.  The 
Veteran was noted to have been hospitalized once for mental 
health problems while in the military.  She had been there for 
about a week due to anxiety and panic.  She had felt overwhelmed 
but could not describe any specific stressors.  The Veteran 
denied any childhood abuse, but did note that she and a friend 
were grabbed by a nude male while in the 9th grade but they 
managed to escape without further harm.

The Veteran later indicated that an assault in service may have 
been a factor in her in-service hospitalization.  This was her 
first claimed stressor.  She had been doing laundry on base in a 
Laundromat when a male came in, grabbed her feet, and started 
kissing her feet and legs.  The Veteran fought him off and ran 
away, and the man was eventually found.  She felt intensely 
frightened by this incident.  The examiner opined that while this 
was highly upsetting, it probably did not rise to the level of a 
stressor.  The Veteran's second claimed stressor was an incident 
in which the remains of two pilots were brought into her work 
section.  The remains were so badly mutilated that she first 
thought they were meat to be inspected for the commissary, but 
became physically sick upon learning that they were human 
remains.  The Veteran noted that the events of 9/11 brought to 
mind the sight of these remains.  The examiner believed that this 
probably qualified as stressor.  

The November 2007 examination report also contains a description 
of the Veteran's symptoms, a mental status examination, and the 
results of psychological testing.  The Veteran came in below the 
cutoff recommended for PTSD on this testing.  The examiner 
summarized by stating that even if both of the events described 
by the Veteran qualified as stressors, her level of symptoms 
related to such stressors did not appear to reach the clinical 
threshold for severity.  Thus, although she found these incidents 
upsetting and was sometimes bothered by them, they did not rise 
to the level of reaching the criteria for PTSD.  The Veteran 
described herself as having problems with chronic anxiety since 
childhood.  She also appeared to meet the criteria for a major 
depressive disorder, which appeared to be primarily associated 
with stressors related to her previous employment situation, 
current disability, and health concerns.  The examiner opined 
that her symptoms were probably not related to her Air Force 
experiences.  The final diagnostic impressions were a generalized 
anxiety disorder (not related to military service), a major 
depressive disorder (not related to military service), and 
schizotypal personality traits.  The examination was conducted 
and the report prepared by a Ph.D.  

The Veteran underwent a VA examination for mental disorders other 
than PTSD in July 2008.  The claims folder was reviewed by the 
examiner.  The Veteran's husband was noted to have passed away 
earlier that year, and she had recently lost some other family 
members as well.  She stated that she felt depressed several days 
per week and had unexpected crying spells.  On other days she 
felt very hyperactive, and she experienced panic attacks at least 
once a week.  After the mental status examination and a review of 
the Veteran's history and records, the diagnosis was bereavement 
and anxiety disorder, not otherwise specified.  The examiner 
opined that the Veteran's current mental health condition was not 
caused by or a result of the mental health treatment received 
during service and the discharge for inadequate personality.  The 
rationale for this opinion was that her current psychological 
condition, including bereavement and anxiety, were associated 
with the death of her husband and several other relatives in the 
past year.  They were not related to mental health treatment 
during military service.  The examination was conducted by a 
Ph.D. who described himself as a licensed psychologist.  

A December 2009 VA treatment record includes diagnoses of a 
depressive disorder not otherwise specified, and bereavement.  

At the Veteran's May 2010 hearing, she testified that she had 
been hospitalized in service in November 1974 for an anxiety 
reaction.  She had previously been treated in August 1974.  Her 
claimed stressors of being assaulted in a Laundromat and of 
viewing the mutilated remains of two pilots were noted.  

Initially, the Board finds that service connection for PTSD is 
not warranted.  The Veteran does not have a confirmed diagnosis 
of this disability.  

For the sake of this decision, the Board accepts the occurrence 
of the Veteran's claimed stressors, which are the assault in the 
Laundromat and viewing the remains of two pilots.  The November 
2007 VA examiner also opined that viewing the remains of the two 
pilots would probably qualify as a stressor.  

However, in spite of having at least one confirmed stressor, the 
July 2007 examiner found that the Veteran did not meet the 
criteria for PTSD.  The psychological testing administered to the 
Veteran showed that she scored at a level below what would be 
expected for someone with PTSD.  Moreover, the examiner indicated 
that the Veteran's symptomatology did not equate to PTSD.  
Instead, the diagnoses were a generalized anxiety disorder, a 
major depressive disorder, and schizotypal personality traits.  

The Board is aware that the Veteran has been diagnosed with PTSD 
by other medical workers, including a LCSW and a Clinical Nurse 
Specialist.  However, the examinations conducted by the two 
clinical psychologists did not result in a diagnosis of PTSD.  
The Board finds that these are the most probative examinations, 
in that they were conducted by the two examiners with the highest 
level of education and training.  In addition, the November 2007 
examination included psychological testing.  The only assessment 
of PTSD provided by a medical worker with a similar level of 
training was the September 2007 report that included an 
assessment of PTSD and, as this examination and report did not 
contain any discussion or findings whatsoever regarding 
psychiatric complaints, the Board considers this assessment to 
have been a history noted by the examiner and not a diagnosis of 
a disability.  

The Board has also considered the Veteran's testimony and belief 
that she has PTSD.  In this regard, the Board calls attention to 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which 
the Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional. The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well. Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Here, however, the criteria set forth in Jandreau have not been 
met.  Indeed, while the Veteran is competent to identify symptoms 
such as depression and anxiety, the specific diagnosis of PTSD is 
not readily-observable as a broken leg would be.  Indeed, 
symptoms that can be associated with PTSD can also be associated 
with a host of other psychiatric disorders.  Moreover, regarding 
the third element above, while the record does contain a 
diagnosis of PTSD issued by medical professional, such has been 
essentially invalidated by the more probative VA examinations 
finding that the criteria for that disorder had not been met.

Again, the Board concludes that as the two examiners with the 
highest level of education and training who actually provided the 
Veteran with a psychological evaluation failed to confirm a 
diagnosis of PTSD, the preponderance of the evidence is against a 
conclusion that the Veteran has a current diagnosis of PTSD.  
Service connection for PTSD may not be established without a 
current confirmed diagnosis of the disability.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table).

The Board must also find that entitlement to service connection 
for depression and anxiety is not established.  The service 
treatment records clearly show that the Veteran was treated for 
symptoms including anxiety and depression while on active duty, 
and the record reflects current diagnoses of a generalized 
anxiety disorder and major depression.  However, the competent 
medical evidence does not show a relationship between what was 
treated in service and her current complaints.  In this regard, 
the Veteran was provided an extensive psychiatric examination 
shortly before her discharge, and the psychiatrist concluded that 
the Veteran had an inadequate personality.  Congenital or 
developmental defects, refractive error of the eye, personality 
disorders and mental deficiency as such are not diseases or 
injuries within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).  Therefore, the inadequate personality diagnosed in 
service is not eligible for service connection.  

The Veteran's current diagnoses include a generalized anxiety 
disorder and depression in addition to a personality disorder.  
However, both the November 2007 and July 2008 VA examiners have 
determined that the Veteran's current disabilities are unrelated 
to the symptoms for which she was treated in active service.  
These opinions were rendered after a review of the claims folder, 
an interview with the Veteran, and an examination.  There is no 
qualified medical opinion to the contrary.  The Board notes that 
while the March 2006 letter and records from K.B.M. relates the 
Veteran's PTSD to a work trauma, there is no opinion of record 
expressly relating the current diagnoses to at any events of 
active service.  

In is again acknowledged that a lay person may speak as to 
etiology as to nexus in some limited circumstances in which such 
nexus is obvious merely through lay observation, such as a fall 
leading to a broken leg.  Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  Here, however, the question of causation here 
involves a less immediately-observable relationship that is 
beyond the scope of the Veteran's competence to expound on.  
Indeed, the record here reveals other factors that have been 
attributed as the cause of depression, to include bereavement of 
family members.  Thus there is no obviously identifiable cause-
and-effect between current symptoms and active service.  

In sum, there is no basis for a grant of service connection for 
PTSD or for any other acquired psychiatric disability.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 



ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for depression is denied. 

Entitlement to service connection for anxiety is denied. 



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


